In a defamation action, plaintiff appeals from an order of the Supreme Court, Kings County, dated July 28, 1975, which granted defendants’ motions to dismiss the complaint. Order affirmed, with one bill of $50 costs and disbursements jointly to defendants appearing separately and filing separate briefs. The comments made by the defendant Held, "in open and public court”, were absolutely privileged (see Karelas v Baldwin, 237 App Div 265; see, also, Douglas v Collins, 243 App Div 546, affd 267 NY 557; Salomon v Mahoney, 271 App Div 478). Likewise, defendants were absolutely privileged in publishing the transcript of the September 20, 1974 proceedings (see Civil Rights Law, § 74). Plaintiffs reliance on section 235 of the Domestic Relations Law is misplaced since the published transcript merely sets forth a colloquy between the court and the attorney who succeeded plaintiff. Hopkins, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.